DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  The claims recite “an shooting the putter arrow” and should be corrected to “and shooting the putter arrow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 6, 8-10, 14-16, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2017/0001088 A1) in view of Bailey (US 6,083,114).
Regarding claims 1 and 14, Bond discloses an arrow golf system, comprising;
a bow having a bowstring (see par. [0014], A hole in this modified golf game includes teeing off with an embodiment of an aerodynamic safety arrow, by loosing the arrow with their bow from the tee region);
an arrow having a shaft with a ball on one end with a fletching and a string nock on an opposite end (see fig. 1 and par. [0033], an aerodynamic safety arrow 100 includes a shaft portion 110, a fletching portion 120, and an aerodynamic safety arrow head 130);
a starting location (see par. [0018], a conventional golf hole having a tee region);
a finishing location (see par. [0018], a green region and a target is disclosed); and
wherein a player shoots the arrow from the starting location with the bow, to a second location closer to the finishing location, retrieves the arrow at the second location, and shoots the arrow toward the capturing apparatus from the second location (see fig. 8 and par. [0075], For the first player, following path 820, the player reaches the green in three strokes…For the second player, following path 830, the player reaches the green in two strokes).
Bond discloses the arrow golf system as discussed above along with physical targets (see claim 6, physical targets disposed within the fairway region). However, Bond does not explicitly disclose a capturing apparatus at the finishing location.
Bailey teaches a golf targeting apparatus including a capturing apparatus at the finishing location (see fig. 1 and Abstract, an apparatus for collecting golf balls comprising a collection assembly having a canopy and a collection net). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrow golf system of Bond with the capturing apparatus of Bailey in order to provide an apparatus for efficiently receiving and collecting golf balls (see Bailey, col. 2, lines 58-61).

Regarding claims 2 and 15, Bond discloses wherein the player shoots the arrow from the second location to a third location after shooting the arrow to the second location and shoots the arrow toward the capturing apparatus from the third location (see fig. 8 and par. [0075], For the first player, following path 820, the player reaches the green in three strokes).

Regarding claims 3 and 16, Bond discloses a scoring protocol based on number of times arrow is shot before being captured in the capturing apparatus (see par. [0074], the player's score is the sum of strokes/shots).

Regarding claims 5 and 18, Bailey teaches wherein the capturing apparatus comprises a net carried on a support at the finishing location (see fig. 1 and col. 7, lines 41-43, As best illustrated in FIGS. 1 and 2, a flag 46 may be attached to the elongated shaft 28, 128 to serve as a target for a user of the present invention when chipping and/or pitching).

Regarding claims 6 and 19, Bailey teaches wherein the support is a vertically-oriented net stick at the finishing location, with the net attached to the net stick at a point above ground level (see fig. 1 and col. 7, lines 41-43, As best illustrated in FIGS. 1 and 2, a flag 46 may be attached to the elongated shaft 28, 128 to serve as a target for a user of the present invention when chipping and/or pitching).

Regarding claims 8 and 21, Bond discloses two arrows, a first of which is a driver arrow and a second of which is a putter arrow, the driver arrow ball being smaller in diameter than the putter arrow ball (see figs. 3A-3F and par. [0047], As can be seen in this and subsequent examples, the shape, the sizes, the locations, etc. of cut-out regions 325 can be changed. The inventors believe that different combinations of such cut-outs yield different performance characteristics that may be desired in alternative embodiments).

Regarding claims 9 and 22, Bond discloses wherein the driver arrow and the putter arrow further comprise weighting elements adapted to influence trajectory and momentum of the arrows in flight (see figs. 3A-3F and par. [0047], As can be seen in this and subsequent examples, the shape, the sizes, the locations, etc. of cut-out regions 325 can be changed. The inventors believe that different combinations of such cut-outs yield different performance characteristics that may be desired in alternative embodiments).

Regarding claims 10 and 23, Bond discloses a plurality sets of starting areas, finishing areas, capturing apparatus and fairways, as in a golf course, wherein players compile scores for individual ones of the sets, adding to an overall score for all the sets (see fig. 8 and par. [0075], In FIG. 8 two holes 800 and 810 of a conventional golf course are shown; also see par. [0074], the player's score is the sum of strokes/shots).

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2017/0001088 A1) in view of Bailey (US 6,083,114) and further in view of Poole (US 2020/0248992 A1).
Regarding claims 4 and 17, the combination of Bond and Bailey discloses the arrow golf system as discussed above. However, the combination of Bond and Bailey does not explicitly disclose wherein the bow is a pistol-type crossbow.
Poole teaches an arrow golf game where the player can use a crossbow to shoot at targets on a golf course (see par. [0016], The archery game requires that archers shoot at targets in accordance with targets and rules based on the basic scoring rules of golf; also see par. [0023], the archers may use a variety of bow and arrows such as a crossbow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrow golf system of Bond and Bailey to use a crossbow as taught by Poole as this is merely substituting one type of bow for another to produce the predictable result of shooting arrows in the arrow golf game.

Allowable Subject Matter
Claims 7, 11-13, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the capturing apparatus comprises a plurality of nets arranged around the net stick, each net having a unique shape and size, differing from other nets of the capturing apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyon (US 8,505,524 B2), Bond et al. (US 9,441,926 B1), Nichols et al. (US 6,569,028 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/19/2022